                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:18-CV-151-RGJ-CHL


B.L., et al.,                                                                          Plaintiffs,

v.

BRADLEY SCHUHMANN, et al.,                                                          Defendants.

                          MEMORANDUM OPINION AND ORDER

        Before the Court are the briefs filed by Defendant, Brandon Wood (“Wood”) (DN 356);

Defendant, Kenneth Betts (“Betts”) (DN 359); and Plaintiffs (DN 358) in compliance with the

Court’s November 6, 2019, Order (DN 355). At the Court’s November 5, 2019, status conference,

the Court and the Parties discussed a discovery dispute between Plaintiffs and Defendants Wood

and Betts. (DN 355.) Because the Parties were unable to reach a compromise, the Court directed

the Parties to submit briefs on the issue, and the Parties did so as directed. The Court now construes

Plaintiffs’ brief (DN 358) as a Motion to Compel pursuant to Fed. R. Civ. P. 37(a)(3)(B)(iv).

Because the Parties were ordered to submit briefs on or before a unified deadline, the motion is

ripe for decision.

        For the reasons set forth below, Plaintiffs’ Motion to Compel (DN 358) is GRANTED IN

PART as set forth below.

I.      BACKGROUND

        These consolidated matters arise from Plaintiffs’ allegations of sexual abuse while

participating in the Explorer Program. The Defendants in these cases include former Louisville

Metro Police Officers Betts and Wood, both of whom faced federal and state criminal charges and

are currently serving terms of imprisonment. In discovery requests propounded to Betts and
Wood, Plaintiffs requested copies of all discovery produced to either Betts or Wood in the state

and federal criminal cases filed against each. (DN 359, at PageID # 9635.) Betts refused to

produce the discovery. (DN 359, at PageID # 9635.) Wood represented that he provided counsel

with all documents over which he ever had “practical control” responsive to the request and that

those documents have been turned over to Plaintiffs. (DN 356, at PageID # 9621.)

       In their motion, Plaintiffs argued that the criminal discovery materials sought are relevant

and material to this action because of the overlap between the various criminal cases and Plaintiffs’

allegations in the instant action. (DN 358, at PageID # 9626-27.) In response, Betts argued that

the request was overbroad in that the criminal discovery would likely contain non-relevant

information about victims who have never been identified outside of the criminal investigation and

are not Parties in the instant case. (DN 359, at PageID # 9636-37.) Betts also argued that neither

he nor his civil attorneys were in possession of the discovery sought because the same was in the

hands of his criminal counsel. (DN 359, at PageID # 9639.) In his response, Wood also cited

concerns about the sensitive nature of the materials and echoed Betts’s objection regarding the

criminal discovery not being fully within his possession. (DN 356, at PageID # 9620-21.) Both

Wood and Betts argued that Plaintiffs could obtain the discovery they seek by other means. (DN

359, at PageID # 9639; DN 356, at PageID # 9620-21.)

II.    DISCUSSION

       A.      Legal Standard

       Trial courts have wide discretion in dealing with discovery matters. See S.S. v. E. Ky. Univ.,

532 F.3d 445, 451 (6th Cir. 2008) (quoting Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240

(6th Cir. 1981)). Fed. R. Civ. P. 26(b)(1) provides that “[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the




                                                 2
needs of the case . . . .” Fed. R. Civ. P. 26(b)(1). This language is broadly construed by the federal

courts to include “any matter that bears on, or that reasonably could lead to other matter[s] that

could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437

U.S. 340, 351 (1978). The scope of discovery is not without limits, however. In assessing whether

information is within the scope of discovery, the Court is directed to consider “the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

Civ. P. 26(b)(1). Further, on motion or on its own, the Court may limit discovery that is

unreasonably cumulative or duplicative; may be obtained from a less burdensome or expensive

source; is outside the scope of discovery; or that a party has already had an opportunity to obtain

in the action. Id. at 26(b)(1)(2)(C).

        Federal Rule of Civil Procedure 37 allows a party to move for an order compelling

disclosure or discovery when “a party fails to answer an interrogatory submitted under Rule 33”

or “fails to produce documents . . . as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iii),

(iv). Under Rule 37, an “evasive or incomplete disclosure, answer, or response must be treated as

a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4). When an objection to relevance

is raised, the party seeking discovery must demonstrate that the requests are relevant to the claims

or defenses in the action. Anderson v. Dillard’s, Inc., 251 F.R.D. 307, 309-10 (W.D. Tenn. 2008).

If that party demonstrates relevancy, the burden shifts to the party resisting discovery to

demonstrate why the information or documents are not discoverable under the Federal Rules. Id.




                                                  3
         B.       Analysis

         The Court will first address Betts’s and Wood’s contention that the criminal discovery

sought is not within their possession, custody, or control because it is in the possession of their

criminal attorneys. The Court disagrees. In response to a request for production under Fed. R.

Civ. P. 34, a party is only required to produce items within “the responding party’s possession,

custody, or control”. Fed. R. Civ. P. 34(a)(1). “[F]ederal courts have consistently held that

documents are deemed to be within the ‘possession, custody or control’ for purposes of Rule 34 if

the party has actual possession, custody or control, or has the legal right to obtain the documents

on demand.” In re Bankers Trust Co., 61 F.3d 465, 469 (6th Cir. 1995); see also Congress v.

Tillman, No. 09-cv-10419, 2009 WL 3627996, at *3 (E.D. Mich. Oct. 30, 2009) (quoting Scott v.

AREX, Inc., 124 F.R.D. 39, 41 (D. Conn. 1989)) (“A party controls a document that it has the right,

authority, or ability to obtain upon demand.”). Because Betts and Wood would have the right to

request a copy of their file, which would include the criminal discovery, from their criminal

defense attorneys, the Court finds that the criminal discovery in the possession of their criminal

defense attorneys is within Betts’s and Wood’s possession, custody, or control.1

         As to the relevance of the documents requested, the Court finds that the criminal discovery

requested by Plaintiffs’ is relevant to the Plaintiffs’ claims in this action. As the Court found in

ruling on Defendants’ Motions to Stay, the criminal cases against Betts and Wood were related to

the Explorer Program and the conduct of those Defendants during the same. (DN 227, at PageID

# 8331.) Plaintiffs allege in these cases that Defendants Betts and Wood “sexually abused and/or

failed to prevent sexual abuse while volunteering in the Explorer Program.” (DN 358, at PageID



1
  Betts specifically requested that the Court issue an order requiring his criminal attorney to produce the documents.
The Court declines to do so. Betts’s criminal attorney is not a party to this action. Moreover, the Court sees no need
to order an attorney to produce materials a client has a right to request.


                                                          4
# 9626-27.) Though to some extent the Parties are speculating because neither Betts’s counsel nor

Wood’s counsel have reviewed the requested criminal discovery, their briefs indicated that the

criminal discovery relates to both the Explorer Program generally and the specific allegations

against Betts and Wood in their separate criminal actions. (DN 359, at PageID # 9620.) Therefore,

the Court finds that the criminal discovery falls within Oppenheimer Fund’s definition of

relevance. Both Betts and Wood argued that because the criminal cases involved more victims

than the seven plaintiffs in these consolidated cases, only the information related to the instant

Plaintiffs is relevant. The Court does not agree and finds that evidence of wrongdoing or other

conduct by Betts and Wood bears on Plaintiffs’ claims in these cases so as to make it discoverable

here. Accordingly, the Court finds that Plaintiffs have met their burden of demonstrating the

material sought is relevant. The burden shifts to Wood and Betts to demonstrate some other reason

the material is not discoverable. Anderson, 251 F.R.D. at 309-10.

       Betts argued that the request for criminal discovery is not proportional to the needs of the

case given that the discovery is not relevant, the Plaintiffs could obtain the relevant information

through less burdensome means, and the burden and expense of the proposed discovery outweighs

its likely benefit. (DN 359, at PageID # 9638.) These arguments are not persuasive. First, the

Court already concluded that the criminal discovery is relevant above. Second, though Betts

argued that Plaintiffs could obtain the criminal discovery through other means such as “witness

interviews, obtain witness statements, and access their client’s messages sent over text or through

social media,” those devices do not appear to be a substitute for the discovery sought here as

Plaintiffs have no way to know whether those options will actually yield all the information that

would be provided in the criminal discovery. (Id. at 9639.) In truth, it is not clear that Betts and

Wood have any reason to know either because given their argument that the criminal discovery is




                                                 5
not within their possession, the Court has no indication that Betts’s and Wood’s counsel in this

action have reviewed the discovery in its entirety to be able to assure the Court that the information

therein is obtainable through other means. Finally, as to the burden on Betts and Wood, both

appear to argue that because the records were voluminous, producing the same would be a burden.

However, discovery is not objectionable merely because the requested documents are voluminous.

Betts and Wood offered no specific detail regarding the number of pages at issue or the cost to

make a copy of the materials, again, likely because they have not reviewed the discovery so as to

know this information. Further, because the requested discovery appears to be self-contained and

readily identifiable, the Court is not persuaded its burden, if any, outweighs the likely benefit here.

        Betts’s and Wood’s last objection to producing the requested material stems from the

sensitive nature of the content thereof and the fact that the discovery will likely identify individuals

who are not parties to this action and who were minors at the time of the relevant events. They

requested that the Court limit discovery of the same given the sensitive nature of the requested

material. Betts and Wood provided no authority to support that the sensitive nature of the material

makes it entirely non-discoverable. Instead, Betts and Wood merely cited to Fed. R. Civ. P.

26(b)(2)(C), which on its face does not apply to the concern about the “sensitive” nature of the

information. However, in light of the nature of Plaintiffs’ allegations, the charges against Betts

and Wood,2 and the likelihood that the criminal discovery will identify non-parties to this action

who were or are alleged to have been victims of sexual abuse, the Court finds that the proposed

discovery is disproportionate to the needs of the case at this stage insofar as it will identify non-

party victims who have not chosen to participate in this action. Accordingly, the Court will order


2
  Wood faced multiple charges of sexual abuse in Jefferson Circuit Court and attempted enticement of a minor in
federal court. Betts faced charges of sodomy in Jefferson Circuit Court and charges of attempted enticement of a
minor, enticement of a minor, transfer of obscene material to a minor, possession of child pornography, and
distribution of child pornography in federal court.


                                                       6
production of the criminal discovery but will direct Betts and Wood to redact any personally-

identifying information of any non-party victim.

III.       ORDER

           Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motion to Compel (DN 358) is

GRANTED IN PART.             Betts and Wood shall produce the requested discovery on or

before February 6, 2020, and shall redact the personally identifying information of any non-

party victim.




cc: Counsel of record
       January 7, 2020




                                               7
